DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 7/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the listing and election of species A, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-E, there being no allowable generic or linking claim. Regarding the non-elected Species D (Fig. 10) and Species E (Fig. 11), the Applicant has stated that they are the same species embodiments. The examiner respectfully disagrees. The specification states that the collar (314) of Fig. 11 is constructed with a solid, non-porous portion and a porous portion (para. 0064). This feature is not described in relation to Fig. 10, which uses collar element 214 (para. 0062). Therefore, it is maintained that Species D and Species E constitute separate species embodiments. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US Pub. No. 2014/0277550; hereinafter Lindsay) in view of Smith et al. (US Pub. No. 2011/0218582; hereinafter Smith).
Lindsay teaches the following regarding claim 1: a method of implanting a medical implant comprising the steps of: reaming a tapered bore (bore housing element 18) (Figs. 8, 17-18; para. 0051) extending to a first depth (lowest point of the bore housing element 18) (Figs. 8, 17-18) in an intramedullary canal of a long bone (para. 0051), the tapered bore having a first diameter (please see annotated Figure A, below) at an entry point at the surface of the bone (Figs. 17-18); reaming a counter bore (bore housing element 58) coaxial with the tapered bore (Figs. 17-18) extending to a second depth (Figure A) less than the first depth (Figure A), the counter bore having a second diameter (Figure A) at an entry point at the surface of the bone that is greater than the first diameter (Figs. 17-18); fully seating a distal tapered portion of a stem (lower portion of element 18) of a medical implant (10) into the tapered bore (Figs. 8, 17-18), wherein the medical implant further includes a collar (58, 60) disposed around at least a portion of a proximal portion of the stem (upper portion of element 18) (Figs. 17-18; para. 0091), the collar having an inner hollow body portion (60) defining an inner surface (interior surfaces of element 60) (Figs. 8, 17-18), and an outer hollow body portion (58) adjustably connected to the inner hollow body portion (paras. 0051, 0091, as elements 58 and 60 are assembled and disassembled); and adjusting the collar to advance the outer hollow body portion into the counter bore to a depth less than the second depth (Figs. 17-18, during the process of insertion, before element 58 is fully inserted into its bore).  
Regarding claims 1, 3, 12-14, 16, and 20, Lindsay teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite the stem having a press-fit between the distal tapered portion of the stem and the long bone; and resecting the long bone at a location along a diaphysis of the bone so as to remove a portion of the diaphysis, metaphysis, and epiphysis of the long bone. Smith teaches a medical implant comprising a stem (126) and a collar (168). It further teaches that it is well known in the art to provide a press-fit between the stem and the long bone (para. 0051), for the purpose of more easily securing the implant into its desired location in the bone. This press-fit holds the bone in place without the need for additional securement means and prohibits further movement of the collar due to the stem’s physical presence and stability (Fig. 9; para. 0051). Lindsay further teaches that it is well known in the art to ream and resect the long bone at a location along a diaphysis of the bone so as to remove a portion of the diaphysis, metaphysis, and epiphysis of the long bone (Figs. 7-9; paras. 0044-0051), for the purpose of more easily inserting the implant into its desired location in the bone. It would have been obvious to one having ordinary skill in the art to modify the invention of Lindsay to provide a press-fit between the stem and the bone and to resect the claimed portions of the bone, as taught by Smith, in order to allow the user to more easily insert and secure the implant into its desired location in the bone.



    PNG
    media_image1.png
    380
    455
    media_image1.png
    Greyscale

Figure A.


Lindsay teaches the following regarding claim 4: the method of claim 1, wherein the step of fully seating the distal tapered portion of the stem into the tapered bore includes inserting the collar at least partially into the counter bore (para. 0091).  
Lindsay teaches the following regarding claim 5: the method of claim 1, wherein the step of fully seating the distal tapered portion of the stem into the tapered bore includes maintaining the collar outside of the counter bore (Figs. 17-18, as stem is initially inserted into its bore).  
Lindsay teaches the following regarding claim 6: the method of claim 1, wherein at least a portion of the outer hollow body portion remains outside the counter bore (Figs. 17-18, prior to the full assembly of the implant).  
Lindsay teaches the following regarding claim 7: the method of claim 1, further comprising a step of allowing bone growth between an outer surface of the outer hollow body portion and the bone at the counter bore to seal the reamed bores (para. 0060).  
Lindsay teaches the following regarding claim 8: the method of claim 1, wherein the outer hollow body portion extension includes a porous portion and the fully seating step includes positioning the porous portion adjacent the long bone within the counter bore so as to promote bone ingrowth into the porous portion (Figs. 17-18; para. 0060).  
Lindsay teaches the following regarding claim 9: the method of claim 1, wherein the counter bore is cylindrical (Figs. 17-18).  
Lindsay teaches the following regarding claim 10: the method of claim 1, wherein the length of the outer hollow body portion extension is less than the second depth (Figure A; Figs. 17-18).  
Lindsay teaches the following regarding claim 11: the method of claim 1, further comprising a step of attaching another component (76) of the implant to the proximal portion of the stem (Figs. 8, 17-18; para. 0091).  
Lindsay teaches the following regarding claim 13: the method of claim 12, wherein the reaming steps are performed through the resected end of the long bone (Figs. 17-18; paras. 0004-0005, 0051).  
Lindsay teaches the following regarding claim 14: a method of implanting a medical implant comprising the steps of: reaming a tapered bore (bore housing element 18) in an intramedullary canal of a long bone (Figs. 17-18; para. 0051); fully seating a distal tapered portion of a stem (lower portion of element 18) of a medical implant (10) into the tapered bore (Figs. 17-18), wherein the medical implant further includes a collar (58, 60) disposed around at least a portion of a proximal portion of the stem (upper portion of element 18) (Figs. 17-18; para. 0091), the collar having an inner hollow body portion (60) defining an-18-OSTEONICS 3.OF-1074 inner surface (interior surfaces of element 60), and an outer hollow body portion (58) adjustably connected to the inner hollow body portion (para. 0091, as elements 58 and 60 are assembled and disassembled); and adjusting the collar to advance the outer hollow body portion distally toward a surface of the bone (Figs. 17-18, during its insertion).  
Lindsay teaches the following regarding claim 17: the method of claim 14, further comprising a step of allowing bone growth between an outer surface of the outer hollow body portion and the bone to seal the reamed bore (para. 0060).  
Lindsay teaches the following regarding claim 18: the method of claim 14, wherein the outer hollow body portion extension includes a porous portion and the fully seating step includes positioning the porous portion adjacent the long bone so as to promote bone ingrowth into the porous portion (Figs. 17-18; para. 0060).  
Lindsay teaches the following regarding claim 19: the method of claim 14, further comprising a step of attaching another component (76) of the implant to the proximal portion of the stem (Figs. 8, 17-18; para. 0091).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774